Campbell, C. J.,
delivered the opinion of the court.
' The sale for taxes was made on the first Monday of January, 1872, which was the time fixed by law for sale of land delin*867quent for non-payment of taxes, and the dating the conveyance on the day it was made, which was a subsequent day, did not affect its validity, nor did the recital in the conveyance that the sale was made on the day of' its execution, preclude the showing of the fact that the sale was made at the proper time.
There was no error in the. assessment. It was governed by “An act to raise revenue,” etc., approved, July 9,1870 (Acts 1870, p. 24) and an act supplemental to it, approved July 21, 1870 (Acts 1870, p. 38), by which property and polls were to be assessed'between the 1st of January and first Monday of May, 1870, and annually thereafter, and as part of the process of assessment, the Board of Supervisors was to meet on the second Monday of May in each year, “to hear and determine appeals taken from the decisions of assessors} authorized by this act to be taken, and to make all proper corrections of the assessment-lists,” after which the assessor was to complete and certify his' assessment-rolls by the third Monda}'- of June, and they were to be copied and delivered, as required by law, to the auditor and collector, by the second Monday of July.
The acts cited did not require the completion and delivery of the assessment-rolls to some officer by a prescribed time for objections to be filed thereto, as prescribed by Art.- 25, p. 77, of Bev. Code of 1857 ; but the contemplation was that the assessor was to make lists of persons and property, and the Board of Supervisors should meet at the time mentioned, when all complaiuts should be heard and disposed of, and thus by the conjoint action of the assessor and the Board of Supervisors, the assessment should-be completed.
The- assessment-roll of lands in Lincoln County, made in 1871, was certified by the assessor on the 8th day and second Monday of May of that year, and the Board of Supervisors of that county held a meeting, commenced on that day, and made corrections of the roll, and adopted and approved it as made and corrected. This was before the revenue act of the *868Code of 1871 took effect. It was approved May 13,1871, and took effect immediately, but the proviso to sect. 1675 of the Code declares “that the first assessment under this law shall be made in the year 1875,” and its framer endeavored to say that until an assessment of lands in 1875, any assessment of land as provided by then existing laws in 1871, should continue in force, and be the basis of taxation and collection. The purpose and effect of the proviso are obvious. When the revenue chapter of the Code of 1871 was adopted, the assessment was supposed to be completed, or nearly so, under pre-existing-laws, and as another assessment of land was not intended to be made until 1875, it was so declax-ed, and thus the operation of the chapter as to assessment of land was suspended until 1875. This assessment was made and completed before the revenue chapter of the Code of 1871 took effect, and any subsequent action of the Board of Supervisors with respect to the assessment-roll, under the mistaken view that it was required by the act on the subject of revenue in the Code of 1871, and which is not shown to have done any wrong or injury to the person complaining of it, did not impair the validity of the previous assessment.
The delivery by the assessor of the roll to the clerk of the Chancery Court, to be by him dealt with as the law directed, was all that was required, and the fact that the roll contained no entry to show that it was filed, or when it was filed, is not a fatal objection. The list of property was made with its valuation, and the Board of Supervisors z-evisedand corrected it, and approved and adopted it as cori-ected, audit was delivered to the Chancery Clerk, and that was all that was required. The levy of county taxes in Lincoln County in 1871 was made at a special meeting, held on the 29th of September. The law authoz-ized special meetings to be held, and this must be presumed to have been rightfully held in the absence of any showing to the conti-ary.
Thei-e was no valid objectioiz to a levy of county taxes at that time. The law governing the time for the levying of county taxes prior to the act of July 9, 1870, above cited, *869was Art. 24, p. 418, of the Code of 1857, and the second Monday of October was the prescribed time, and this was changed only by the requirement that the collection of taxes should be commenced on the first day of October (Code 1871, sects. 1685, 1690), which made it necessary that the levy of county taxes should be made prior to that date, and by implication conferred authority to make such levy ; and as no time for it was prescribed, it Avas for the Board of Supervisors to make it, at any meeting lawfully held. The law remained such until the 1st of October, 1871, when the Code of that year took effect, by sect. 1372 of which the 1st Monday of July was prescribed for the meeting to fix county taxes. The assessment in Lincoln County in 1871, which seems to have been completed at the meeting of the Board of Supervisors begun on the 8th of May, was not affected by the “act to extend the time for the assessment of taxes for the year 1871,” approved, May 11, 1871. Acts 1871, p. 96. That was a mere extension of the time in which the assessment was to be made, and meetings of the Board of Supervisors were to be held with reference to the assessment, and applied only to cases where the assessment had not been made, and-the required meeting-held before the act became a law. Where everything required by existing law to make the assessment was done before the act of May 11, it was not necessary to do again what was thus required and had been done.
While the revenue act in the Code of 1871 was made to take effect on the 13th May, 1871, and its provisions were suspended by the ¡Droviso to sect. 1675, as shown above, as to the assessment of land in 1871, the provisions of that chapter as to the collection of taxes, and sale and conveyance of land for taxes did apply to the collection of the taxes of that year, and by sect. 1700 the conveyance by the tax-collector was made ‘ ‘ prima facie evidence that the assessment and sale and all proceedings of sale were valid.”
Our conclusion is that the title of the land in dispute was vested in the purchaser at the sale for taxes, and the judgment for the defendant below is affirmed.